Citation Nr: 0703653	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-22 623	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran has active duty service from October 1964 to 
March 1965 and from May 1968 to December 1968.  The veteran 
also had a period of verified active duty for training 
(ACDUTRA) from January 15 to January 19, 1984 in the Maryland 
Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.  In June 2004, the Board remanded the merits of such 
claims for further development.  The case now returns to the 
Board for appellate review.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee disability was caused by active 
military service.


CONCLUSION OF LAW

A left knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
left knee disability had its onset during a period of 
military service.  Specifically, in his January 2003 notice 
of disagreement, the veteran claims that he injured his left 
knee while jumping on the lift of an aircraft during a 
training exercise in January 1984.  Because the claim of 
service connection for a left knee disability on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Active service includes any 
period of ACDUTRA during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board finds that the veteran has a current left knee 
disability.  Following a May 2006 VA examination for 
evaluation of a claimed knee disability, the veteran received 
a diagnosis of bilateral chondromalacia knee and internal 
derangement knee, status post meniscectomy left knee.  

The Board now turns to an analysis of whether the veteran's 
left knee disability was incurred during service.  In his 
September 2001 statement, the veteran contends that his left 
knee disability began in January 1984, but he first received 
treatment for his left knee from a private physician in 
September 1985.  

The veteran's service medical records (1964-1965 and 1968) 
are absent for any specific complaints or treatment of a knee 
disability, and the veteran does not contend otherwise.  
Rather, he argues that he sustained a left knee injury during 
a period of ACDUTRA.  Although there are no service medical 
records that pertain directly to treatment or complaints of a 
knee disability during a period of ACDUTRA, the Board notes 
that there is a letter from a private doctor to a Maryland 
Air National Guard (ANG) doctor dated in September 1985, 
approximately 20 months after the veteran alleges he injured 
his left knee.  In sum, the letter indicates that the veteran 
reported injuring his left knee after jumping onto an 
aircraft in January 1984, and that the Maryland ANG doctor is 
aware of this.  The veteran reported that the injury did not 
bother him until a couple of days later, and he has 
experienced discomfort from that point forward.  The letter 
states that the veteran received x-rays of his left knee in 
July 1985 that revealed injuries consistent with a possible 
torn medial meniscus.  Following examination in September 
1985, the private doctor indicated that he believed the 
veteran had a small tear of the medial meniscus, for which he 
was given conservative treatment.  In a follow-up letter from 
the private doctor to the Maryland ANG doctor dated in 
October 1985, the private doctor again notes that he feels 
the veteran may have a small peripheral tear of the medial 
meniscus.  The private doctor reports that the veteran has 
been advised to continue the conservative treatment, and if 
he has a recurrence of symptoms in the next two weeks, the 
doctor strongly recommended that a diagnostic and possible 
operative arthroscopy of the veteran's left knee be 
performed.  There are no further records or reports on record 
from the above-referenced private doctor.  

In September 2002, the veteran underwent a VA examination for 
joints, specifically for his left knee.  During the 
examination, the veteran reported injuring his left knee 
during a training exercise while jumping on the lift of an 
airplane.  The veteran thought he might have gone on sick 
call, but was not sure.  The veteran stated that he has been 
experiencing a gradual worsening of pain and has now been 
fitted for braces for both knees, because he is starting to 
experience discomfort in his right knee as well, as he is 
favoring it over his left knee.  Following examination, the 
veteran was diagnosed with bilateral chondromalacia of both 
knees.

The veteran underwent a December 2002 VA radiology 
examination, where he received MRIs of both knees.  The MRI 
of the veteran's right knee revealed an impression of 
straining of the anterior cruciate ligament.  The MRI of the 
veteran's left knee revealed an impression of mild 
chondromalacia of the patella; a complex tear of the 
posterior horn of the lateral meniscus, and a Baker's cyst.  
Further, it was noted that the posterior horn and medial 
meniscus demonstrates abnormal signal in the peripheral 
aspect on a single image, likely representing a tear in 50 
percent of the cases.  

The veteran had a left knee arthroscopy, partial medial and 
lateral meniscectomies, and patellar chondroplasty at a VAMC 
in July 2003.  The veteran's postoperative diagnoses were 
degenerative tears of posterior horns, medial and lateral 
meniscus, along with grade 2 chondromalacia patellofemoral 
joint, grade 1 chondromalacia medial and lateral femoral 
condyle.  

Pursuant to the Board's June 2004 remand, the veteran was 
afforded a May 2006 VA examination to evaluate his knee 
disability.  The veteran was given a diagnosis of bilateral 
chondromalacia knee and internal derangement knee, status 
post meniscectomy left knee.  After examination and reviewing 
the veteran's claims file, the doctor opined that the 
veteran's current knee impairment is at least as likely as 
not due to his service-connected knee injury when he fell on 
boarding an aircraft.  

Additionally, the Board notes that in a July 2004 release of 
information form, the veteran contends that he sought 
treatment from a private doctor approximately four days after 
he injured his left knee in January 1984.  The veteran states 
that after an examination, the doctor told him that he had a 
possible torn medial meniscus, with some flattening of the 
medial femoral condyle.  The veteran recounts that he was 
given anti-inflammatory medications and put on an exercise 
program.  In response to a VA request for treatment records, 
the private doctor stated in a letter dated in October 2005 
that he had retired from his practice in 1997 and no longer 
has the veteran's records.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Resolving all doubt in the veteran's favor, the Board finds 
that service connection for left knee disability is 
warranted.  As previously discussed, the veteran has a 
current diagnosis of a disability, specifically bilateral 
chondromalacia knee and internal derangement knee, status 
post meniscectomy left knee.  Although the service medical 
records are negative for such a diagnosis, service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Here, the veteran had a 
diagnosed injury in September 1985, approximately 20 months 
after he claims the injury occurred.  

The Board finds the veteran's account of his injury credible 
and persuasive.  The Board finds it significant that the 
veteran has relayed the same account of his left knee injury 
since the first treatment report on record, the private 
doctor letter to the Maryland ANG doctor dated in September 
1985, approximately 20 months after he claims the injury 
occurred.  It is also noteworthy that the veteran had 
apparently visited the private doctor before his report, 
notably in July 1985 for x-rays of his left knee, 
approximately 18 months after the injury.  Both the September 
and October 1985 letters indicate that a doctor at Maryland 
ANG was aware that the veteran had sustained the injury to 
his left knee and was receiving treatment for it.  Further, 
the Board notes that the veteran claims he was treated for 
his knee approximately four days after suffering the injury, 
but treatment records from the doctor are no longer 
available.  Additionally, two buddy statements dated in July 
2003 and April 2005, corroborate the veteran's account of his 
injury.  

The Board notes that the VA doctor who examined the veteran 
in May 2006 reviewed the veteran's entire claims file, and 
specifically referenced the private doctor's September 1985 
opinion that the veteran had a torn meniscus, before 
rendering his opinion that it was at least as likely as not 
that the veteran's knee disability was due to the injury he 
sustained when attempting to board the aircraft.  The Board 
finds that the VA doctor thoroughly considered the 
possibility of the veteran being injured during service.  In 
this case, the VA doctor examined the veteran's knees and 
found a link between his current knee disability and the 
condition of his knee in the mid 1980s.  The Board places 
great probative weight on the reports of this VA doctor, due 
to his thorough review of the veteran's medical history and 
claims file, and because his analysis is consistent with that 
history.  Cf. Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  The Board finds 
the VA doctor's opinion probative and in support of the 
veteran's claim.  

Taking all the aforementioned evidence together, the Board 
finds that the evidence supports the claim.  


ORDER

Entitlement to service connection for a left knee disability 
is granted.


REMAND

As previously mentioned in the introduction, this case comes 
before the Board after a June 2004 remand for further 
development.  The Board finds that the RO complied with the 
Board's remand directives for further development.  

The veteran is also seeking service connection for a right 
knee injury, as a result of his left knee disability.  In his 
January 2003 notice of disagreement, the veteran states that 
he was fitted for braces for both knees in the summer of 
2000.  The veteran elaborates in a September 2002 VA 
examination for joints that he was fitted for braces for both 
knees because he is starting to experience discomfort in his 
right knee because of favoring it over his left knee.  In 
December 2002, the veteran had an MRI taken of both knees at 
a VA facility.  The veteran was found to have straining of 
the anterior cruciate ligament of the right knee, which was 
noted to be suggestive of a strain injury.  

Pursuant the June 2004 remand, the veteran underwent a VA 
examination for evaluation of both knees.  Regarding his 
right knee evaluation, the VA examiner noted that the veteran 
alleges chronic pain in both knees, left worse than right, 
which he attributes to injury to the left knee while on 
active duty.  The VA examiner also referenced the December 
2002 finding of strain of the anterior cruciate ligament in 
the right knee.  The VA examiner gave the veteran a diagnosis 
of bilateral chondromalacia knee and internal derangement 
knee.  While the examiner opined that the veteran's current 
knee impairment is at least as likely as not due to his 
service-connected knee injury when he fell on boarding an 
aircraft, it is unclear whether the examiner is referring to 
both of the veteran's knees or just his left knee.  
Therefore, a remand is necessary to clarify the examiner's 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
another VAMC orthopedic examination.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any right 
knee disability that is present.

b.	If a right knee disability is 
found, state a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's right knee disability was 
caused or aggravated by his left 
knee disability, as opposed to being 
due to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)  

2 . Following completion of the 
above, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If 
not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


